Citation Nr: 1816288	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss, to include as due to reported in-service exposure to herbicides.

2. Entitlement to service connection for multiple myeloma, to include as due to reported in-service exposure to herbicides and other hazardous chemicals.

3. Entitlement to an initial rating in excess of 10 percent for a chronic skin disorder, variously diagnosed as eczema and tinea versicolor (skin disorder).

4. Entitlement to special monthly compensation based on a need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2017).

The Veteran served on active duty in the United States Navy from May 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was previously before the Board in February 2016.  At that time, the appeal also included the following issues: entitlement to service connection for a sinus disorder, entitlement to service connection for a left ear hearing loss disability, and entitlement to service connection for tinnitus.  All three issues were remanded back to the Agency of Original Jurisdiction (AOJ) along with the issues presently on appeal.  By way of an August 2017 rating decision, the AOJ granted the Veteran's service connection claims for a left ear hearing loss disability, a sinus disorder, and tinnitus.  That decision represents a full grant of benefits sought as it pertains to those issues.  

Notably, in the most recent Supplemental Statement of the Case (SSOC) dated November 2017, the RO adjudicated the issue of entitlement to service connection for allergic rhinitis.  In the February 2016, the Board noted that this issue was encompassed in the Veteran's service connection claim for a sinus disorder.  As service connection for a sinus disorder has been granted, the RO erroneously adjudicated this issue in the November 2017 SSOC; that issue is no longer in appellate status and is not presently before the Board for adjudication.
The issues of entitlement to service connection for multiple myeloma and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a right ear hearing loss disability as defined by VA law and regulations. 

2. Throughout the pendency of the appeal, the Veteran's skin disability affected less than 20 percent of his entire body and less than 5 percent of exposed areas, and did not require systemic treatment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for an initial rating in excess of 10 percent for a skin disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 7899-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The threshold question that must be addressed in this case is whether the Veteran has a disability within the meaning of the law, for which service connection is sought.  On this record, the Veteran currently is not shown to have a right ear hearing loss disability for VA compensation purposes.

The Veteran was afforded a VA examination in May 2017.  At that time, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
25
20
25
LEFT
10
20
25
40
50

Speech audiometry revealed speech recognition ability of 98 percent bilaterally.

With respect to the claimed right ear hearing loss disability, the above-cited testing results establish that he does not have a hearing loss disability in the right ear, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores noted were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.

Also of record are the Veteran's post-service VA audiology treatment records.  The records reflect that the Veteran has been prescribed a hearing aid for his left ear.  Notably, in February 2017, the Veteran's bilateral hearing was evaluated by his treating physician.  At that time, the clinician noted that as it specifically pertained to the right ear, the Veteran had normal hearing through 3000 Hz; his hearing sloped to mild sensorineural hearing loss from 4000 to 9000 Hz.  In addition, the clinician also noted that the Veteran's right ear was not a candidate for a hearing aid at that time due to normal low to mid frequency hearing.

There is no other competent evidence establishing that the Veteran currently suffers from hearing loss in his right ear that meets the definition of hearing loss for VA purposes.  The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure are credible.  He may even believe that he has decreased acuity.  There is, however, a difference between hearing loss and a hearing loss disability.  VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing, the Veteran is not competent to establish that he has disability as distinguished from just perceived decreased acuity.

Without a current disability, discussion of the remaining criteria for service connection is not necessary.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  
As such, the Veteran is not found to have a right ear hearing loss disability for compensation purposes under VA standards.  The objective test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  Accordingly, the claim for service connection for right ear hearing loss must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's skin disability has been assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The Veteran contends that his symptomatology warrants a higher rating.

Diagnostic Code 7806 provides a 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period. For a 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Throughout the pendency of the appeal, the Veteran has asserted that his skin condition, diagnosed as eczema and tinea versicolor, covers 40 percent of his total body.  For the following reason, the Board disagrees and finds that a rating in excess of 10 percent is not warranted.

In January 2008, the Veteran reported having scattered dark brown spots on his torso; he was diagnosed with tinea versicolor and his prescription for topical medication was refilled.

The Veteran was afforded a VA examination in July 2010.  At that time, the Veteran reported intermittent dry, itchy rashes on his skin along with near constant use of a topical lotion to treat his symptoms.  Upon examination, the clinician noted that the Veteran had generalized small plaques of scaling eruption without specific pattern.  The examiner found that the condition affected less than five percent of exposed areas and between five and 20 percent of the Veteran's total body area.

In January 2012, the Veteran reported having a rash on the right side of his neck.  He was prescribed a topical medication to alleviate his symptoms.

In subsequent treatment records, lists of the Veteran's active medical conditions often include eczema of the hands and feet.  

In November 2015, the Veteran was diagnosed with seborrheic dermatitis and prescribed a shampoo and topical cream to alleviate his symptoms.

In May 2017, the Veteran was afforded a VA examination to assess the severity of his skin disability.  At that time, the Veteran reported using a topical corticosteroid for six weeks or more, but denied constant use.  He also indicated constant or near constant use of his prescribed shampoo.  Upon examination, the clinician found that the Veteran's eczema covered less than five percent of his exposed body areas and total body area.

In August 2017, the Veteran reported a rash on his neck for one month.  The clinician diagnosed tinea versicolor and noted that no other body parts were affected.  

Based on review of the evidence, the Board finds that the Veteran's skin disability does not affect more than 20 percent of his exposed skin or his entire body, nor does it require systemic therapy for six weeks or more.  Rather, the medical evidence of record reflects that the Veteran's skin disability is intermittent, and only affects small areas of skin at a time.  In addition, he uses topical creams and shampoo to treat his symptoms.  These manifestations warrant a 10 percent disability rating and no higher.

The Board has considered the Veteran's statements in which he alleges that his skin disability affects 40 percent of his entire body.  The Board affords such statements little probative value as they directly contradict the documented medical evidence, to include the Veteran's own statements while receiving treatment.  Throughout the appeal period, the Veteran has reported having rashes on his torso, or his scalp, or his neck.  At no point was there any indication that such rashes covered almost half of his body.

In short, the symptomatology of the Veteran's skin disability more near approximates that which is contemplated by a 10 percent rating and no higher.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and entitlement to a disability rating in excess of 10 percent for a skin disability is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for a skin disability is denied.


REMAND

As for the remaining issues, the Board finds that additional development is required prior to appellate adjudication.

In the January 2018 appellate brief, the Veteran's representative argued that the medications VA prescribes to treat the Veteran's service-connected skin disability may have caused or aggravated his cancer and cited literature in support of his claim.  To date, an opinion addressing this issue has not been obtained.  Upon remand, the AOJ should obtain an opinion discussing the nexus between the Veteran's prescribed medication for his skin disability and his cancer.  The need for further examination is at the discretion of the examiner.

As the issue of entitlement to special monthly compensation is inextricably intertwined with the issue being remanded, the Board defers adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate examiner to determine the nature and etiology of the Veteran's multiple myeloma.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Upon review of record, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that multiple myeloma was caused or aggravated by the medications used to treat the Veteran's skin disability, to include topical creams and shampoos.  

The need for further physical examination is at the discretion of the examiner.  If the examiner chooses to conduct a physical examination, any indicated diagnostic tests and studies should be accomplished.

In rendering the requested opinion, the examiner should address the literature the Veteran's representative cited to in the January 2018 appellate brief.

2. After conducting any other necessary development, readjudicate the claims.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and afford them an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


